DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed October 3, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Election/Restrictions
Claims 14 – 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 27, 2021.
	Although applicant identifies claim 14 as reading on Species A, claim 14 in fact reads on Species B, as claim 14 recites a horizontal bar and perpendicular vertical bars. Furthermore, claims 21 and 22 are not identified by applicant as reading on Species A; however claims 21 and 22 are generic to all identified species. An examination on the merits of claims 1 – 13 and 21 – 22 follows.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4, 11, and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kramer (US 10,829,137).
	As for claim 1, Kramer discloses a caddy, comprising: a frame comprising four wheels (25, 26), each wheel coupled to a corner of the frame; a first cradle (80) coupled to a first end of the frame; a second cradle (82) coupled to a second end of the frame wherein the first cradle receives a first end of a 
	As for claims 2 – 4, Kramer further discloses the first and second cradles each comprising a U-shaped bar integral (80, 82) inverted U-shaped bars on first and second side (see 16, 18). 
	As for claims 11 and 21, Kramer further discloses a substantially rectangular frame (23) having a first portion and a second portion (i.e., a front portion and a rear portion).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 6, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 10,829,137) in view of Levasa et al. (US 8,141,888).
	Kramer meets all the limitations of the claimed invention, but does not disclose the claimed clips. Levasa et al. disclose a first clip and second clip (360) on each of first and second cradles (Fig. 3). Said clips are configured such that a bungee cord (310/320) is attached and said clips are capable of retaining a first and second paddle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the caddy of Kramer to include the clips and bungee cord of Levasa et al. in order to provide further security to the water apparatus and accessories.
Claims 7 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 10,829,137) in view of Henao (US 9,365,225). 
Kramer discloses removable cradles (60, Fig. 5), but does not explicitly disclose that the cradles are rotatably coupled to the frame. Henao discloses cradles (104, 106) rotatably coupled to a frame by .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830.  The examiner can normally be reached on Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Katy M Ebner/Primary Examiner, Art Unit 3618